Citation Nr: 1628599	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for bilateral knee pain.  

2.  Whether new and material evidence has been submitted to reopen a claim for tension headaches.  

3.  Whether new and material evidence has been submitted to reopen a claim for bilateral paresthesia of the hands and forearms ("bilateral paresthesia").  

4.  Whether new and material evidence has been submitted to reopen a claim for a lumbar spine disability (claimed as lumbosacral spine sprain/strain with bilateral sacroiliitis and radiculopathies symptomatology).  

5.  Entitlement to service connection for tension headaches. 

6.  Entitlement to service connection for bilateral paresthesia of the hands and forearms.  

7.  Entitlement to service connection for a lumbar spine disability.  

8.  Entitlement to service connection for a mid-back pain due to multiple osteophytes in the upper thoracic area associated with desiccation of the upper thoracic disc ("thoracic spine disability").  

9.  Entitlement to a rating in excess of 10 percent disabling for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service February 1996 to May 1997.  

These claims come to the Board of Veterans' Appeals (Board) from an April 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran had requested a hearing before a Veteran's Law Judge; however, in a July 8, 2016 statement she withdrew her request.  

The issues of tension headaches, bilateral paresthesia, lumbar spine disability, pes planus and thoracic spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An un-appealed January 1999 rating decision denied service connection for bilateral knee pain, tension headaches, bilateral paresthesia, and a back disability.  

2.  Since the January 1999 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for tension headaches, bilateral paresthesia, and a back disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  

3.  Since the January 1999 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has not been received.  


CONCLUSION OF LAW

1.  An un-appealed January 1999 rating decision denying service connection for bilateral knee pain, tension headaches, bilateral paresthesia, and a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2015).

2.  New and material evidence has been received with respect to the claims for entitlement to service connection for tension headaches, bilateral paresthesia, and a back disability; the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  

3.  New and material evidence has not been received with respect to the claim for entitlement to service connection for bilateral knee pain; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to reopen a claim for service connection for several conditions, to include: bilateral knee pain, tension headaches, back disability, and paresthesia of the bilateral hands and forearms.  

In June 1997, the Veteran filed a claim for entitlement to service connection for bilateral knee pain, tension headaches, back disability, and paresthesia of the bilateral hands and forearms among other disabilities.  The claim was denied in a January 1999 rating decision.  The RO denied the claims for bilateral knee pain, bilateral paresthesia, and low back pain for lack of a diagnosis of a current disability.  The RO denied service connection for tension headaches, because there was no showing of a chronic disability or continuity of the disability, even though the Veteran was treated for tension headaches in service.  The evidence of record consisted of service treatment records, and VA examinations from July 1997.  

The Veteran was provided notice of the adverse decision and she submitted a notice of disagreement in September 1999, and submitted new evidence in October 1999.  The RO issued a statement of the case in October 2000, and the Veteran did not submit a substantive appeal (VA-Form 9).  As such, the rating decision from January 1999 is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the January 1999 rating decision includes the following: treatment notes from Dr. J.L.C., the Veteran's private physician, dated November 2001 to September 2004, and VA treatment notes from March 1999 to July 2009.  The new evidence diagnosed the Veteran with tension headaches in February 2001, lumbosacral spine sprain/strain with bilateral sacroiliitis and radiculopathies symptomatology in August 2004, and paresthesia in the hands in September 2002.  By law, the newly-submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The law holds that 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

When presumed credible for the limited purpose of determining whether the claim should be reopened, the evidence of current diagnoses of a headache disability, a back disability and bilateral paresthesia of the hands are new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for a back disability, tension headaches, and bilateral paresthesia.  

Reopening the Veteran's claims for service connection for a back disability, tension headaches, and bilateral paresthesia is warranted.  38 C.F.R. § 3.156.  

In regards to reopening the claim for service connection for bilateral knee pain, the Veteran was denied service connection in January 1999 because there was no evidence of a disability.  To date, after reviewing all of the evidence of record a diagnosis of a disability is not of record.  Specifically, the Board reviewed the Veteran's treatment notes from her private physician and her VA treatment notes and there is no diagnosis of a knee disability.  MRI's of the Veteran's knee from April 2005 and December 2008 are negative and do not show an abnormality of the knee.  While there is evidence of complaints and treatment for knee pain, the Board notes that pain itself is not a disability for VA purposes.  Sanchez -Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the Veteran previously reported the presence of pain and swelling of the knees in her prior claim and during the July 1997 examination which were considered by the final January 1999 rating decision.  As such, even though the evidence submitted is new, it is not material because it does not contain a diagnosis of a bilateral knee disability.  To the extent it relates complaints of pain and swelling it is duplicative of evidence that was previously considered.  As such, a claim to reopen service connection for bilateral knee pain is denied.  38 C.F.R. § 3.156.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, prior to the adjudication of petitions to reopen service connection claims, the Veteran must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  Prior to initial adjudication of the Veteran's petition to reopen his claim for service connection.  An August 2004 letter fully satisfied the duty to notify provisions including the requirements of Kent.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); See also Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or obtain a medical opinion until a claim is reopened). 

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



ORDER

The claim to reopen service connection for a bilateral knee disability is denied.

The claim of service connection for tension headaches is reopened; the appeal is granted to this extent only. 

The claim of service connection for bilateral paresthesia is reopened; the appeal is granted to this extent only.  

The claim of service connection for a back disability is reopened; the appeal is granted to this extent only.  


REMAND

The Board has reopened the Veteran's claims for service connection for tension headaches, a back disability, and bilateral paresthesia.  However, prior to the Board making a determination on the merits of the claims, further development is necessary. 

The Veteran has diagnosis of bilateral paresthesia of the hands, tension headaches and a back disability.  However, the etiologies of these disabilities have not been determined.  The Board is remanding these claims in order to provide a VA examination to the Veteran to determine if these disabilities are related to her active military service.  A review of the Veteran's service treatment records shows that she had complaints of back pain in service.  However, she was not diagnosed with a back disability in service.  At the Veteran's VA examination in July 1997, she reported that she experienced headaches and bilateral numbness in service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Further, the Veteran has applied for service connection for a mid-back disability, described as thoracic spine disability to include osteophytes.  Due to the fact that the Veteran has already filed a claim for a back disability that has been re-opened and remanded by the Board for further development, the Board finds that these two disabilities are inextricably intertwined; as such, this service connection claim is also being remanded in conjunction with her other service connection claim for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The Veteran has also applied for an increase rating for her service-connected bilateral pes planus disability.  The Veteran submitted a statement in July 2004, that has been reiterated by her representative in a June 2016 brief, stating that her disability had become worse.  The Veteran had VA examinations of her feet in April 2005 and October 2009.  Due to the lengthy period of time that has passed since her last examination.  The Board finds that a new examination is warranted in order to provide a more definitive picture of the current severity of her bilateral pes planus.  As such, the Board is remanding this claim in order to provide the Veteran with a contemporaneous evaluation.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Update all of the Veteran's VA treatment records from July 2009 to the present.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  Schedule the Veteran for an appropriate VA examination to determine if she has a current headache disability and the etiology of that disability.  

The AMC should ensure that the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) is available to each of the examiners, as it must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  After reviewing the record and examining the Veteran, the examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed headache disability is related to her active military service?  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of her currently diagnosed bilateral paresthesia of the hands.  The AMC should ensure that the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) is available to each of the examiners, as it must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  After reviewing the record and examining the Veteran, the examiner should address the following:

Whether it is at least as likely as not (probability of 50 percent) that any currently diagnosed paresthesia is related to her active military service.  The examiner is asked to specifically discuss the Veteran's private physician's comments that this paresthesia is due to the overuse of crutches in service.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

4.  Schedule the Veteran for an orthopedic examination to determine if the Veteran has a back disability and the etiology of such disability.  The AMC should ensure that the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) is available to each of the examiners, as it must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  After reviewing the record and examining the Veteran, the examiner should address the following: 

whether it is at least as likely as not (probability of 50 percent) that any currently diagnosed back disability is related to her active military service.  The examiner is asked to specifically discuss: 

(a) the Veteran's multiple complaints and treatment for back pain in service.  

(b) whether or not the Veteran has two separate back disabilities, as her private physician has diagnosed her with a thoracic spine disability to include osteophytes, as well as lumbosacral spine sprain/strain with bilateral sacroiliitis and radiculopathies symptomatology.  

(c) If two separate diagnosis of back disabilities are made by the examiner, the examiner is asked to treat each one as a separate claim and determine whether either one or both is related to the Veteran's active military service.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

5.  After completing the above development to the extent possible and any additional development deemed necessary, the claims should be adjudicated on the merits.  If the claims continue to be denied, send the Veteran and her representative a supplemental statement of the case and give them an appropriate amount of time to respond.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


